              Case 2:18-cr-00422-SMB Document 717 Filed 08/05/19 Page 1 of 10



 1   Thomas H. Bienert, Jr. (CA State Bar No. 135311, admitted pro hac vice)
        tbienert@bienertkatzman.com
 2
     Whitney Z. Bernstein (CA State Bar No. 304917 admitted pro hac vice)
 3      wbernstein@bienertkatzman.com
     BIENERT | KATZMAN PC
 4   903 Calle Amanecer, Suite 350
 5   San Clemente, California 92673
     Telephone:       (949) 369-3700
 6   Facsimile:       (949) 369-3701
     Attorneys for James Larkin
 7

 8   Paul J. Cambria, Jr. (NY State Bar No. 1430909, admitted pro hac vice)
        pcambria@lglaw.com
 9   Erin McCampbell (NY State Bar No. 4480166, admitted pro hac vice)
        emccampbell@lglaw.com
10   LIPSITZ GREEN SCIME CAMBRIA LLP
11   42 Delaware Avenue, Suite 120
     Buffalo, New York 14202
12   Telephone: (716) 849-1333
     Facsimile:     (716) 855-1580
13
     Attorneys for Michael Lacey
14
     Additional counsel listed on next two pages
15

16
                          IN THE UNITED STATES DISTRICT COURT
17
                                 FOR THE DISTRICT OF ARIZONA
18

19
     United States of America,                       No. CR-18-00422-PHX-SMB
20
                                   Plaintiff.        DEFENDANTS’ REPLY IN SUPPORT
21                                                   OF MOTION TO COMPEL
22       v.                                          DISCOVERY (DOC. 643)

23                                                   Hearing Date: September 13, 2019
                                                     Hearing Time: 11:00 a.m.
     Michael Lacey, et al.,
24
                                                     Hon. Susan M. Brnovich
25                                 Defendants.       Courtroom 506

26

27

28


               DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY
             Case 2:18-cr-00422-SMB Document 717 Filed 08/05/19 Page 2 of 10



 1   Robert Corn-Revere (D.C. State Bar No. 375415, admitted pro hac vice)
        robertcornrevere@dwt.com
 2   DAVIS WRIGHT TREMAINE LLP
 3   1919 Pennsylvania Avenue NW, Suite 800
     Washington, DC 20006-3401
 4   Telephone: (202) 973-4225
     Facsimile:     (202) 973-4499
 5
     James C. Grant (WA State Bar No. 14358, admitted pro hac vice)
 6      jamesgrant@dwt.com
     DAVIS WRIGHT TREMAINE LLP
 7   920 Fifth Ave, Suite 3300
     Seattle, WA 98104-1610
 8
     Telephone: (206) 757-8096
 9   Facsimile:     (206) 757-7096
     Attorneys for Michael Lacey and James Larkin
10

11   Bruce Feder (AZ Bar No. 004832)
        bf@federlawpa.com
12   FEDER LAW OFFICE, P.A.
     2930 E. Camelback Road, Suite 160
13   Phoenix, Arizona 85016
14   Telephone: (602) 257-0135
     Attorneys for Scott Spear
15
     Gary S. Lincenberg (CA State Bar No. 123058, admitted pro hac vice)
16      glincenberg@birdmarella.com
17   Ariel A. Neuman (CA State Bar. No. 241594, admitted pro hac vice)
        aneuman@birdmarella.com
18   Gopi K. Panchapakesan (CA State Bar No. 279586, admitted pro hac vice)
        gpanchapakesan@birdmarella.com
19
     BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
20   DROOKS, LINCENBERG & RHOW, P.C.
     1875 Century Park East, 23rd Floor
21   Los Angeles, California 90067-2561
     Telephone: (310) 201-2100
22
     Facsimile:       (310) 201-2110
23   Attorneys for John Brunst
24   David Eisenberg (AZ State Bar No. 017218)
25      david@deisenbergplc.com
     DAVID EISENBERG, P.L.C.
26   3550 N. Central Avenue, Ste. 1550
     Phoenix, Arizona 85012
27   Telephone: (602) 237-5076
28
     Attorneys for Andrew Padilla


                                                   i
            Case 2:18-cr-00422-SMB Document 717 Filed 08/05/19 Page 3 of 10



 1   Joy Bertrand (AZ State Bar No. 024181)
        joyous@mailbag.com
 2   JOY BERTRAND, ESQ.
 3   PO Box 2734
     Scottsdale, Arizona 85252-2734
 4   Telephone: (602) 374-5321
     Facsimile:       (480) 361-4694
 5
     Attorneys for Joye Vaught
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              ii
                Case 2:18-cr-00422-SMB Document 717 Filed 08/05/19 Page 4 of 10



 1     I.   INTRODUCTION
 2          The government’s Opposition to Defendants’ Motion to Compel production of a
 3   functioning version of the Backpage databases is an exercise in obfuscation. Instead of
 4   addressing the issue raised in Defendants’ Motion, the government spends pages recounting
 5   its purported production of discovery not at issue in this Motion. On the issue that is raised
 6   in Defendants’ Motion – Defendants’ need for and right to functional databases – the
 7   government misleads the Court, falsely claiming that it produced the servers in the same
 8   condition that “it was seized and received by the government.” (Doc. 696 at 14.)
 9          The government indicted Defendants for their roles in connection with the website
10   Backpage.com. The government alleges that all adult ads on the website were for prostitution
11   or sex trafficking, that the operations and practices of the site were designed to promote or
12   facilitate this by creating ads for illegal conduct or editing ads to hide illegal conduct, and that
13   Defendants each knowingly participated in this. None of this is true, as evidence concerning
14   actual ads and Backpage’s actual practices in screening, blocking, removing, and reporting ads
15   would show. This evidence was available in the Backpage databases and systems as they
16   existed when the government effected its seizures of all the servers beginning in April 2018.
17          The government does not dispute any of this, but instead says that Defendants have
18   had access to “images” of ads and data “in the same format they were received by the
19   government.”      (Doc. 696. at 7.)     Defendants’ Motion showed that the government’s
20   production of “images” is useless, as it amounts to disjointed data with no functionality to
21   search for related information or to analyze and present cumulative data. See Motion at at 9-
22   15 & Exs. H-L (Docs. 643-9 through 643-12). With this reply, Defendants also submit a
23   declaration of Tami Loehrs, an expert in forensic computer evidence, who confirms that the
24   information and data the government has produced to date is not forensically sound and is
25   useless.
26          Pursuant to Defendants’ constitutional and statutory rights, this Court should order
27   the production of the databases in the same functioning condition they were in when the
28   government seized them in April 2018.

                                                  1
                     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY
               Case 2:18-cr-00422-SMB Document 717 Filed 08/05/19 Page 5 of 10



 1       II.   ARGUMENT
 2             a. Defendants Have Sought and Are Entitled To Obtain a Functioning
                  Version of the Backpage.com Website, Databases and Systems.
 3
               Defendants’ Motion sought production of a functioning version of the Backpage.com
 4
     website, databases, and systems, as they existed when the government effected its seizures.
 5
     (Doc. 643.)      The government’s prosecution of Defendants is based entirely on their
 6
     connections to the Backpage.com website. The government alleges that all adult ads posted
 7
     by third parties on the website were for prostitution or sex trafficking, that the operations and
 8
     practices of the website were designed to promote such illegal conduct, and that Defendants
 9
     supposedly knew of or participated in this. The government is prosecuting Defendants for
10
     the operations and practices of the Backpage.com website. Therefore, the actual website,
11
     actual ads as they appeared on the site. actual actions to screen, block and report ads, and the
12
     involvement of Defendants (or lack of involvement) is crucially important to this case and the
13
     defense. This information was available and readily accessible in the Backpage databases and
14
     systems as they existed when the government seized them. In its Response, the government
15
     does not dispute any of this.1
16
               b. The Government’s Opposition is Irrelevant to Defendants’ Motion.
17

18             Defendant’s Motion sought “Backpage servers and the databases and material on those

19   servers, in a functional and operational format.” Motion at 1. Instead of addressing that issue,

20
     the government offers arguments purporting to show that it has complied with discovery

21
     obligations generally in ways that have nothing to do with this Motion. Defendants do not

22
     agree that the government has complied with its obligations under Rule 16, Jencks, Brady, or

23
     1  Indeed, the government has made clear that functionality of the databases is important in
24   this case. As previously noted, the government included in its search warrant application the
     need to obtain “historical” data and “all versions of an advertisement.” (Doc. 643-4 at 12.)
25   In seeking judicial warrants, the government committed that it would take appropriate steps
     to preserve and not “alter the original evidence” as existed and was accessible on the website,
26   databases and systems. (Id., at 11-12.) Even in its Opposition to the Motion, the government
     relates that it told Danish authorities “to preserve the servers” there in order “to search and
27
     display ads as they would have appeared when the Backpage.com site was active.” (Doc. 696
28   at 6.) The government’s argument that Defendants’ demand for the functioning Backpage
     databases is a “fishing expedition,” (Id. at 9), is utterly disingenuous.
                                                   2
                      DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY
             Case 2:18-cr-00422-SMB Document 717 Filed 08/05/19 Page 6 of 10



 1   otherwise, but the issues here are not whether the government has produced emails or “hot”
 2   documents it claims support its case, nor its production of partial exhibit and witness lists.
 3   The issue is the government’s obligation to preserve and produce the Backpage.com website,
 4   databases, and systems in a fully useable form – the data and evidence that lies at the heart of
 5   this case. The government is prosecuting Defendants for publishing a website and admits that
 6   it “seized” that website, but still has not produced it or the data the website and its supporting
 7   databases and systems contained.
 8
            c. The Government’s Assertions That It Has Produced Actual Data and Ads
 9             from the Backpage Website Databases and Systems Are False.
10          The government tells the Court that it has provided Defendants access to “all of the
11   ads and images . . . in the same format they were received by the government.” (Doc. 696 at
12   7). This is not true. When the government seized the Backpage servers containing the
13   databases and systems that ran the website, they were operational and functioning. Personnel
14   from Backpage or the government (or anyone with access) could have reviewed all data and
15   information from the website in a complete, fully functional, easily accessible, and useable
16   format and could have searched, tabulated, analyzed, and compared such data. Days after the
17   government disclosed its original indictment, Defendants asked that the website and all data
18   be preserved in a fully-functional format. (Doc. 643-7.) The government has not produced
19   data in that format. As Defendants set forth in the Motion (Doc. 643) and in the attached
20   declaration of Tami Loehrs (Exh. A), an expert in forensic computer evidence, the “imaged”
21   ad data the government extracted from the Backpage servers and produced to Defendants is
22   useless, as the raw database information and image dumps produced bear no resemblance to
23   ads on the website and it is all but impossible to recreate the ads from that data. Moreover,
24   the data is completely disjointed, bereft of any capability to search for related information (e.g.,
25   about Backpage’s actions to block ads by a user or to report them to law enforcement, etc.) or
26   to analyze and present cumulative data (e.g., to determine the numbers of ads Backpage
27   blocked and removed in a given period, to show that ad text was not edited, etc.).
28          The government inaccurately tries to cast Defendants’ Motion as seeking discovery that

                                                  3
                     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY
             Case 2:18-cr-00422-SMB Document 717 Filed 08/05/19 Page 7 of 10



 1   is different than what the government seized. In reality, the opposite issue is true: the
 2   government is producing the data in a form different than it seized it. The government’s
 3   suggestions to the contrary seem a deceit on the Court.2
 4          d. The Government Demonstrates That It Violated ESI Protocol.
 5          The government goes even further, suggesting that the “Recommendations for
 6   Electronically Stored Information (ESI) Discovery Production in Federal Criminal Cases” (the
 7   “ESI Protocol”)3 support its position. But the opposite is true. First, the ESI Protocol calls
 8   for the parties to meet and confer about the “mechanics of producing ESI discovery.” ESI
 9   Protocol, Principle 3, p. 2. Here, the government made unilateral decisions about producing
10   the Backpage I.T. systems data without consulting Defendants, and despite Defendants having
11   asked days after the original indictment that the website and all data be preserved in a fully-
12   functional format. (Doc. 643-7.) Second, the ESI Protocol provides that “ESI discovery
13   should be done in a manner to facilitate electronic search, retrieval, sorting, and management
14   of discovery information” (ESI Protocol, p. 4)—but the manner in which the government has
15   unilaterally chosen to produce data from the Backpage I.T. systems does the opposite. Third,
16   the ESI Protocol calls for producing data in a form that will meet the goals of “retain[ing] the
17   ESI’s integrity, [] allow[ing] for reasonable usability, and []reasonably limit[ing] costs” (Id., pp.
18   9-10)—but the government has produced the Backpage I.T. system data in a manner that
19   eviscerates the data’s integrity, destroys the data’s usability, and dramatically increases
20   Defendants’ costs. Fourth, the ESI Protocol provides that “ESI received from third parties
21   should be produced in the format(s) it was received or in a reasonably usable format(s)” (Id.,
22   p. 17)—but the government has not produced the Backpage I.T. system data in the form it
23   seized it (functional I.T. systems) or in reasonably usable formats. Finally, although the ESI
24   Protocol provides that “a party should not be required to take on substantial additional
25   processing or formatting conversion costs and burdens” (Id., Principle 5, p. 3)—the
26
     2 Should the government persist in its claim that it produced the system in the “same
27   condition it was seized and received by the government,” Defendants request an evidentiary
     hearing to address whether or not the government did so.
28   3 Available at http://www.uscourts.gov/sites/default/files/finalesiprotocolbookmarked.pdf.

                                                  4
                     DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY
             Case 2:18-cr-00422-SMB Document 717 Filed 08/05/19 Page 8 of 10



 1   government seeks to impose exactly such additional costs and burdens on Defendants by not
 2   producing the functional I.T. system. The government’s invocation of standard ESI protocols
 3   simply highlights its deficient handling of Backpage.com servers and the databases and
 4   material that existed on those servers.
 5   III.   CONCLUSION
 6      The Court should compel the government to provide access to Backpage.com’s systems,
 7   servers, databases, and data with the same functionality and in the same condition as they
 8   existed at the time of their seizure. The Court should further compel the government to
 9   provide the data and information requested in Doc. 643-13, except as disclosure of the
10   Backpage.com servers, databases, and systems may allow Defendants themselves to search,
11   obtain, and collect the requested exculpatory data.
12

13   Dated: August 5, 2019                     Thomas H. Bienert, Jr.
                                               Whitney Z. Bernstein
14                                             BIENERT | KATZMAN PC
15
                                               By: /s/ Whitney Z. Bernstein
16                                                 Whitney Z. Bernstein
                                                   Attorneys for James Larkin
17

18
     Dated: August 5, 2019                     Paul J. Cambria, Jr.
19                                             Erin E. McCampbell
                                               LIPSITZ GREEN SCIME CAMBRIA LLP
20
                                               By: /s/ Paul J. Cambria, Jr.
21
                                                   Paul J. Cambria, Jr.
22                                                 Attorneys for Michael Lacey
23
     Dated: August 5, 2019                     Robert Corn-Revere
24
                                               James C. Grant
25                                             DAVIS WRIGHT TREMAINE LLP

26                                             By: /s/ James C. Grant
27                                                 James C. Grant
                                                   Attorneys for Michael Lacey and James Larkin
28

                                                 5
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY
            Case 2:18-cr-00422-SMB Document 717 Filed 08/05/19 Page 9 of 10



 1   Dated: August 5, 2019              Bruce Feder
                                        FEDER LAW OFFICE, P.A.
 2

 3
                                        By: /s/ Bruce Feder
                                            Bruce Feder
 4                                          Attorneys for Scott Spear
 5

 6
     Dated: August 5, 2019              Gary S. Lincenberg
                                        Ariel A. Neuman
 7                                      Gopi K. Panchapakesan
                                        BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
 8                                      DROOKS, LINCENBERG & RHOW, P.C.
 9
                                        By: /s/ Ariel A. Neuman
10                                          Ariel A. Neuman
                                            Attorneys for John Brunst
11

12
     Dated: August 5, 2019              David Eisenberg
13                                      DAVID EISENBERG, P.L.C.
14                                      By: /s/ David Eisenberg
15                                          David Eisenberg
                                            Attorneys for Andrew Padilla
16

17   Dated: August 5, 2019              Joy Bertrand
18                                      JOY BERTRAND, ESQ.

19                                      By: /s/ Joy Bertrand
                                            Joy Bertrand
20                                          Attorneys for Joye Vaught
21

22

23

24

25

26

27

28

                                               6
                  DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY
            Case 2:18-cr-00422-SMB Document 717 Filed 08/05/19 Page 10 of 10



 1                                 CERTIFICATE OF SERVICE
 2           I certify that on this 5th day of August 2019, I electronically transmitted a PDF version
 3   of this document to the Clerk of the Court, using the CM/ECF System, for filing and for
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants listed below.
 4
                                                 /s/ Whitney Z. Bernstein
 5                                               Whitney Z. Bernstein
 6
     Anne Michelle Chapman, anne@mscclaw.com
 7   Erin E. McCampbell, emccampbell@lglaw.com
 8   Anthony R. Bisconti, tbisconti@bienertkatzman.com
     Ariel A. Neuman, aan@birdmarella.com
 9
     Bruce S. Feder, bf@federlawpa.com
10   James C. Grant, jimgrant@dwt.com
11   Lee David Stein, lee@mscclaw.com
     Paul J. Cambria, pcambria@lglaw.com
12
     Robert Corn-Revere, bobcornever@dwt.com
13   Ronald Gary London, ronnielondon@dwt.com
14   Janey Henze Cook, janey@henzecookmurphy.com
     John Lewis Littrell, jlittrell@bmkattorneys.com
15
     Seetha Ramachandran, Seetha.Ramachandran@srz.com
16   Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
17   Whitney Z. Bernstein, wbernstein@bienertkatzman.com
     Gary S. Lincenberg, glincenberg@birdmarella.com
18
     Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
19   Michael D. Kimerer, mdk@kimerer.com
20   Rhonda Elaine Neff, rneff@kimerer.com
     David S. Eisenberg, david@deisenbergplc.com
21
     Joy Malby Bertrand, joyous@mailbag.com
22   John Jacob Kucera, john.kucera@usdoj.gov
23   Kevin M. Rapp, Kevin.Rapp@usdoj.com
     Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
24
     Reginald E. Jones, reginald.jones4@usdoj.gov
25   Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
26   Andrew C. Stone, andrew.stone@usdoj.gov

27

28

                                                 7
                    DEFENDANTS’ REPLY IN SUPPORT OF MOTION TO COMPEL DISCOVERY
Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 1 of 9




           EXHIBIT A
                Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 2 of 9



1                                 IN THE UNITED STATES DISTRICT COURT

2                                      FOR THE DISTRICT OF ARIZONA

3

4
                                                           Case No. CR-18-422-PHX-SMB
     United States of America
5
                               Plaintiff,                  DECLARATION OF TAMI LOEHRS
6
     v.
7

8
     Michael Lacey, et al.,

                               Defendants.
9

10
     I, TAMI LOEHRS, hereby declare as follows:
11
               Qualifications and Experience
12
               I am a digital forensics expert and owner of Loehrs Forensics, LLC (formerly Loehrs &
13
          Associates), a firm specializing in digital forensics. My offices are located at 1505 North
14

15        Central Avenue, Suite 111, Phoenix, Arizona 85004. I am competent to testify and the

16        matters contained herein are based on my own personal knowledge.

17             I have been working with computer technology for over 20 years and I hold a Bachelor

18        of Science in Information Systems. I have completed hundreds of hours of forensics training
19        including courses with Guidance Software and Access Data. I am an EnCase Certified
20
          Examiner (EnCE), an Access Data Certified Examiner (ACE), a Certified Computer Forensic
21
          Examiner (CCFE) and a Certified Hacking Forensic Investigator (CHFI). I have conducted
22
          over one-thousand forensics exams on electronic evidence including hard drives, cell phones,
23
          removable storage media, security systems, dash cams, and other electronic devices, in
24
          addition to forensically preserving and analyzing on-line data such as cloud storage and social
25
          media platforms. I have conducted seminars on Computer Forensics and Electronic
26

27
          Discovery throughout the United States. In addition, I hold a Private Investigator Agency

28

     DECLARATION OF TAMI LOEHRS - 1
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 3 of 9



1     License in the State of Arizona which requires a minimum of 6,000 hours investigative

2     experience. My Curriculum Vitae is attached as Exhibit A.
3          I have been hired as a digital forensics expert on over one thousand criminal and civil
4
      cases throughout the United States and internationally since the year 2000 and I have
5
      testified over one hundred and twenty-six times as a digital forensics expert in State, Federal
6
      and international Courts.
7
           Role of Loehrs Forensics
8
           I have been retained as a digital forensics expert by counsel for defendants for the
9
      purpose of assisting with matters related to the searching, collecting, analyzing and
10

11    producing of electronic evidence in this case. Specifically, the government has alleged that

12    Defendants facilitated the promotion of prostitution through the use of the website

13    Backpage.com and conspired to commit money laundering. The government seized

14    approximately one-hundred and six (106) servers associated with the operation of
15    Backpage.com and these servers were located in Tucson, Dallas and Amsterdam. Using
16
      industry standard methodologies, techniques and tools, it is the role of Loehrs Forensics to
17
      assist defendants in accessing the Backpage.com data that resides on these servers for the
18
      purpose of corroborating or refuting the government’s allegations.
19
           I have reviewed discovery materials produced by the government including, but not
20
      limited to, evidence chain of custody forms regarding items collected from 202 S. Tucson
21
      Blvd, Tucson, AZ on May 3, 2018, 13601 Preston Road, Dallas, TX on May 10, 2018 and 1855
22

23
      N. 6th Avenue, Tucson, AZ on April 6, 2018; photographs; Joint Status Reports with exhibits;

24    and the Superseding Indictment.

25         On April 17, 2019, I flew to Pocatello, Idaho to review fourteen (14) of the servers in the

26    government’s possession. The servers were located on several different tables, with two to

27    three servers stacked on top of each other. During my visit, I was restricted to a visual
28

     DECLARATION OF TAMI LOEHRS - 2
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 4 of 9



1     inspection only and was not permitted to photograph the servers or power them up to

2     determine the configuration of the servers or the nature of the data contained within.
3          On April 23, 2019, I conducted a similar visual inspection of thirty-two (32) servers and
4
      three (3) external hard drives located at the FBI in Phoenix, Arizona. Again, I was not
5
      permitted to photograph the servers or power them up to determine the configuration of the
6
      servers or the nature of the data contained within. Also during that visit, four hard drives
7
      containing digital evidence in this matter were released to me for my review and analysis to
8
      be conducted at the Loehrs Forensics lab.
9
           On May 17. 2019, Loehrs Forensics picked up three boxes of evidence from the offices of
10

11    Bruce Feder and took them to the Loehrs Forensics lab for review and analysis. Those three

12    boxes contain fifty-six (56) hard drives produced by the government that purport to be five

13    (5) of the one hundred and six (106) servers seized from Backpage.com.

14         Summary of Opinions and Conclusions
15         The majority of the electronic data seized from Backpage.com and produced by the
16
      government does not meet minimum industry standards and is completely unusable in its
17
      current form. The issues with the data produced by the government includes, but is not
18
      limited to, the way in which the data was acquired and preserved, the integrity of the data
19
      produced and the ability or lack thereof to access, review and analyze the data.
20
           There are nationally and globally accepted standards for documenting, acquiring and
21
      preserving digital evidence. Some of the most recognized organizations who promote those
22

23
      standards include the International Organization for Standardization (www.ISO.org), the

24    Scientific Working Group on Digital Evidence (www.SWGDE.org), and the National Institute

25    of Standards and Technology (www.NIST.gov). In addition, law enforcement has adopted its

26    own standards for acquiring and preserving digital evidence. Regardless of the organization

27    or agency setting the standards, the methodologies accepted for acquiring and preserving
28

     DECLARATION OF TAMI LOEHRS - 3
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 5 of 9



1     digital evidence are identical in their purpose, to maintain the integrity of the data being

2     acquired and preserved and the government failed to do that in this case.
3          Backpage.com Operations
4
           Based on my review of SA Robinson’s Declaration, Backpage.com relied upon database
5
      servers, image servers and web servers to host the website as it would have appeared to users
6
      on the Internet. No one server contains web pages as they were presented to the user when
7
      the site was active, rather, elements would need to be pulled from multiple servers in order to
8
      generate an ad as it would have been displayed to the user. In fact, a single advertisement on
9
      the website may be constructed of multiple files spread throughout numerous servers and
10

11    hundreds of hard drives. Further, any actions taken with regard to an advertisement, such as

12    removing it, would also be located among multiple files, multiple servers and multiple hard

13    drives all working as a cohesive unit. When any one component of the unit has been damaged

14    or removed, the advertisement and any activity associated with that advertisement, may be
15    lost. This includes, but is not limited to:
16
               •   whether the ad was blocked and when,
17
               •   whether the source of the ad was blocked and when,
18
               •   whether the ad was removed from the website and when,
19
               •   whether the ad was reported to law enforcement and when,
20

21             •   who accessed an ad on the website and what the result was, and

22             •   which individuals were involved in any of these activities.

23         In that regard, it is critical that all Backpage.com servers are acquired and preserved in

24    such a manner so as not to destroy or remove any one of these components and maintain the
25    data in substantially the same state it was in when it was active on the Internet.
26
           Data Acquisition and Preservation
27
           When electronic data becomes evidence in a case, it is up to the forensic examiner to
28
      assess the digital evidence thoroughly to determine the best course of action to take. Digital
     DECLARATION OF TAMI LOEHRS - 4
              Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 6 of 9



1     evidence is fragile and can easily be altered or damaged. Similar to preserving a crime scene,

2     the investigator must protect potential physical evidence from being damaged or destroyed.
3     The investigator cannot just tread through the bloody crime scene in street shoes and pick up
4
      the murder weapon with an ungloved hand, he must assess the situation and plan
5
      accordingly. Careful considerations must also be made with regard to the tools to be used at
6
      the crime scene, the methods in which to acquire and preserve the physical evidence and
7
      careful documentation of the entire process.
8
              Similar considerations must be made when acquiring digital evidence, especially when
9
      that digital evidence consists of a complicated, dynamic system that depends upon multiple
10

11    interconnected servers to keep a website up and running. The simple act of powering down a

12    server incorrectly may forever alter and destroy the integrity of the data that resides within.

13    In addition to considerations on how to approach the preservation of evidence, industry

14    standards require that digital evidence be acquired and preserved in a forensically sound
15    manner so as not to alter, damage or destroy that data but to maintain the integrity of that
16
      data.
17
              When seizing and preserving any electronic media, especially a server, careful
18
      documentation of its current state, running processes, physically mounted items, and damage
19
      should be thoroughly recorded and photographed. Because servers can be extremely volatile,
20
      it is imperative to follow best practices and procedures for each server type and scenario. For
21
      instance, if a server containing potential evidence is powered on, the current processes,
22

23
      network configuration, encryption keys and memory should be captured prior to powering off

24    in the event it contains information crucial to properly analyzing the physical hard disks.

25    Servers that are located powered on should also be properly powered down using the

26    operating system shut down function prior to dismantling any of the physical disks to avoid

27    data loss or damage. Servers that are located powered off should be carefully documented to
28

     DECLARATION OF TAMI LOEHRS - 5
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 7 of 9



1     determine if they are connected to a power source, are warm to the touch that may indicate it

2     was recently powered on,
3          The government has provided very little information, if any at all, as it relates to their
4
      process of acquiring and preserving the Backpage.com data. In that regard, it is unknown
5
      when the data was acquired, what tool or tools it was acquired with, the type of acquisition
6
      conducted, who conducted the acquisition, the name or description of the server being
7
      acquired, which specific hard drive in the server was acquired, the configuration of the server
8
      and/or the hard drive being acquired, whether the data was encrypted or otherwise formatted
9
      in such a way that the integrity of the data could be lost, what processes were running,
10

11    network configurations, verification that the acquisition process was successful or that the

12    data has been verified as an exact duplicate of the original.

13         Additionally, most of the data acquired by the government was not produced in an

14    industry standard format and is not forensically sound. This is tantamount to sending
15    someone a document that cannot be opened in Microsoft Word or Adobe, industry standards,
16
      because the document was created with an unknown program, and then not informing the
17
      person of the program used. Until the unknown program has been identified and obtained,
18
      the document remains inaccessible. Because the data produced by the government is not in
19
      industry standard formats and the government has provided little to no information
20
      regarding their process for acquiring the data, I am unable to access, identify or restore the
21
      data to its original condition and the data remains inaccessible and unusable to defendants in
22

23
      its current form.

24         Integrity of the Data

25         Data integrity refers to the accuracy and consistency of data. Essentially, the data

26    should be in substantially the same condition as it was when it was taken into custody. In this

27    case, the original condition of the Backpage.com data was a working website. That website
28    contained millions of advertisements with images and text that could be viewed on the

     DECLARATION OF TAMI LOEHRS - 6
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 8 of 9



1     Internet, but also contained internal data related to the editing, blocking, removal, payment

2     and reporting of those advertisements. The functionality of the Backpage.com website was
3     dependent upon numerous interrelated servers, each server containing multiple internal hard
4
      drives that also work together as a cohesive unit. If any one of these servers or any single
5
      hard drive within those servers has not been properly acquired and preserved, the
6
      Backpage.com website does not function in its original condition.
7
           The data produced by the government bears no resemblance to the original
8
      Backpage.com website and the integrity of that data has been destroyed in a number of ways.
9
      First, the government has not produced all of the interrelated servers required for the
10

11    Backpage.com website to function. Second, the government has not produced valid forensic

12    images of the hard drives contained within each of those interrelated servers making it

13    impossible to recreate a single server in substantially the same condition as it was when it was

14    seized. Third, the government has provided no information regarding the configuration of
15    the servers or the hard drives within making it further impossible to recreate a single server
16
      in substantially the same condition as it was when it was seized. The data, as it has been
17
      produced by the government, has made it impossible to identify, access or restore the data to
18
      its original condition and the data remains inaccessible and unusable to defendants in its
19
      current form.
20
           Ability to Access the Data
21
           An important element of having industry standards is to ensure the data acquired can
22

23
      be accessed by anyone with the proper tools and expertise. It does not matter how

24    experienced or knowledgeable an expert may be, if data is produced in an unknown format

25    that does not meet industry standards, cannot be accessed using industry standard tools, and

26    no information about that format is provided, the data will be inaccessible and unusable.

27         Although the government produced some of the data using industry standard forensic
28    formats, even that data has proven to be inaccessible and unusable. Many of the forensic

     DECLARATION OF TAMI LOEHRS - 7
            Case 2:18-cr-00422-SMB Document 717-1 Filed 08/05/19 Page 9 of 9



1     images produced by the government are incomplete, invalid and cannot be read by industry

2     standard forensic tools. Although numerous attempts were made at accessing these forensic
3     images, using numerous industry standard tools, none were successful and the data remains
4
      inaccessible and unusable in its current form.
5
           Conclusions
6
           The data seized by the government in this case is unique because Backpage.com was a
7
      working website that relied upon an extensive, complicated system of interconnected servers
8
      in order to function. However, the government did not document the system before taking it
9
      down, they did not document their processes for acquiring and preserving the evidence, they
10

11    did not acquire the devices using industry standard methodologies or formats, and they did

12    not produce all of the necessary data to restore the Backpage.com website. Rather, the

13    government has produced only some bits and pieces of a complex integrated system, some of

14    which are broken, with no documentation or information on how it was running when they
15    seized it or the tools and methodologies they used to acquire it. This is tantamount to buying
16
      a large piece of unassembled furniture but realizing you don’t have all the parts, or the
17
      instructions on how to build it, or pictures of the final product, or the specialty tools required
18
      for the proprietary hardware required to put it all together.
19
           The data seized from Backpage.com and produced by the government is undocumented,
20
      incomplete, broken, inaccessible and unusable. In its current form, the data produced by the
21
      government does not meet industry standards and the integrity of the data has been altered
22

23
      and/or destroyed.

24                 DATED August _5_, 2019.

25

26

27
                                                          Tami Loehrs, CCFE, CHFI, EnCE, ACE
28

     DECLARATION OF TAMI LOEHRS - 8
